Citation Nr: 0005532	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of fractures of the left tibia and fibula, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from July 1971 to July 1974, 
and periods of active duty for training with the Army 
National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in August 1996.

In April 1998, the Board remanded this case for the 
development of additional medical evidence.  As explained 
more fully below, unfortunately the Board has determined that 
the case must be remanded again for completion of the 
requested medical development.


REMAND

As noted in this Board's April 1998 remand, during the 
veteran's two-week period of active duty for training in June 
1993, he suffered a Grade I compound open fracture of the 
midshaft of his left tibia, and a fracture of his left 
proximal fibula.  The fractures were reduced and a rod was 
inserted in the left tibia.  He then underwent an open 
fasciotomy of his left leg to alleviate a possible 
compartment syndrome.  The claims file contains a March 1994 
statement from a United States Army physician noting that the 
veteran was experiencing peroneal nerve paresthesias.  In the 
Summer of 1994, the veteran's complaints of knee pain led to 
the removal of the rod from his left tibia.   

The veteran was afforded a VA examination in November 1995.  
He presented with complaints of daily pain in his left lower 
extremity, which increased with weight bearing.  The examiner 
noted that the veteran's gait was abnormal, that he had 
crepitance in his left knee, that the range of motion of the 
left knee was from 0 to 128 degrees, and that the left thigh 
was one quarter of an inch smaller than the right thigh.  The 
examiner also noted decreased sensation to pinprick in the 
left second, third, fourth, and fifth toes, and give way 
strength in the left great toe.  The left and right legs were 
both found to measure 35.5 inches from the anterior-superior 
iliac spine to the medial malleolus.  The diagnoses included 
chronic left lower extremity arthralgias secondary to Grade I 
compound fracture of the left tibia/fibula, status post 
closed tibial rodding for fracture of tibia, fasciotomy 
secondary to impending Compartment Syndrome, status post 
closure of fasciotomy, progressive severe left knee 
arthralgias secondary to tibial rod, status post hardware 
removal, chronic residual arthralgias, and post traumatic 
degenerative joint disease aggravated with any weight bearing 
activities.

In November 1995, the RO granted service connection for the 
left fibula and tibia fracture, and assigned a 10 percent 
disability rating under Diagnostic Code 5262.  The veteran 
filed a notice of disagreement and appealed, asserting that 
he was entitled to a higher disability rating in light of his 
neurological impairment.

Outpatient treatment reports dated in January and March 1996, 
from the Ireland Army Community Hospital, Ft. Knox, Kentucky, 
showed that the veteran's left knee had range of motion from 
0 to 120 degrees, with stable ligaments, and mild 
degenerative symptoms shown on X-ray studies.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in August 1996.  He testified that his work 
was significantly affected by his left leg disability in that 
he could only stand for 20 to 30 minutes before he needed to 
sit and rest his leg for 10 to 15 minutes to reduce swelling 
in that extremity.  He stated that his supervisors were very 
concerned about his inability to keep up his production 
quotas due to his need to stop and elevate his leg so often. 

VA orthopedic and peripheral nerve examinations were 
performed on the same date in August 1996 by two VA 
physicians.  It appears that the claims file was not made 
available to these examiners for review of the medical 
history prior to the examinations.  The reports of those two 
examinations contained some significant differences.  The 
orthopedic examiner stated the veteran's gait was normal and 
that he evidenced no neurological deficiency in his left 
lower extremity.  The neurological examiner stated that the 
veteran walked with a limp, and that there were decreased 
sensory modalities in the distribution of the left 
superficial peroneal nerve, and the left sural nerve.  
Although the veteran complained of numbness in his left small 
toes, neither examiner noted the decreased sensation to 
pinprick in those digits which was observed during the 
November 1995 VA examination.  Further, the August 1996 X-ray 
studies of the left knee apparently did not reveal the 
degenerative disease noted in the March 1996 Ireland Army 
Hospital X-ray studies.

Additionally, the veteran reported to the RO that he had 
received outpatient treatment at the Ireland Army Community 
Hospital between 1994 and 1996.  When the RO contacted that 
hospital in August 1996, it was informed that the veteran did 
not appear in the computerized records of that hospital.  
Given that the claims file contained outpatient treatment 
records from January and March 1996 for the veteran from that 
same facility, the Board believed the RO should make another 
attempt to locate any available records for the 1994 to 1996 
period.

Further, the Board believed that the veteran should be 
afforded new VA orthopedic and peripheral nerve examinations 
in order to clarify the differences in the findings noted 
above.  

Accordingly, in April 1998, the Board remanded this case so 
that the RO could attempt to obtain the records for the 
veteran's 1994-1996 outpatient treatment at the Ireland Army 
Community Hospital at Fort Knox, Kentucky.  The Board's 
remand stated that if the RO were informed the records had 
been retired to storage, then the RO should attempt to obtain 
them from the storage facility.

Further, the Board remanded the case so that the veteran 
could be afforded new VA orthopedic and neurologic 
examinations.  In order to reconcile the March 1996 Ireland 
Army Community Hospital X-ray findings with those made during 
the June 1996 VA examination, the Board specifically directed 
that during the new VA orthopedic examination, X-ray studies 
be taken of the left knee from several angles to determine if 
there were any objective symptoms of degenerative disease.

While on remand, the veteran was afforded a new VA orthopedic 
examination in July 1998, however, the veteran has asserted 
that during the examination, contrary to the Board's 
instructions, the examiner merely reviewed old X-ray studies 
of his left knee and did not have any new X-ray studies 
performed.  

Upon review of the July 1998 VA examination report, the Board 
notes that it does indeed appear that no new X-ray findings 
are included therein.  The examiner makes reference to some 
X-ray studies, but it appears those were old studies.  
Therefore, the Board believes that this case should be 
remanded in order to obtain the new X-ray studies previously 
requested.  See generally, Stegall v. West, 10 Vet.App. 268, 
271 (1998).

Further, the Board notes that, in June 1998, the RO received 
a letter from the Chief of the Medical Record Administration 
Branch of the Ireland Army Community Hospital at Fort Knox, 
Kentucky, stating that the veteran's inpatient record had 
been retired to St. Louis, and that his outpatient record 
might be there as well.  However, contrary to the Board's 
instructions in its April 1998 remand, it appears the RO did 
not request that those records be retrieved from storage.  
Therefore, the Board believes that while this case is on 
remand, the RO should attempt to retrieve the records of the 
veteran's 1994 to 1996 outpatient treatment at the Ireland 
Army Community Hospital from the National Personnel Records 
Center in St. Louis, Missouri.  

Finally, the Board notes that in the informal hearing 
presentation, filed in February 2000, the veteran's service 
organization representative requested that the veteran be 
afforded VA orthopedic and neurologic examinations to be 
performed when he is having a "flare-up" of his left knee 
problems.  See generally, Ardison v. Brown, 6 Vet.App. 405 
(1994).  The Board agrees that this would be helpful in 
determining the full extent and nature of his left lower 
extremity dysfunction. 

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1. The RO should take appropriate steps 
to retrieve copies of any records of 
the veteran's outpatient treatment at 
the Ireland Army Hospital, Ft. Knox, 
Kentucky, during the period from 1994 
through 1996, from retirement at the 
National Personnel Records Center in 
St. Louis, Missouri, for inclusion in 
the claims file.

2.  When the development requested above 
has been completed, to the extent 
possible, the RO should make 
arrangements with an appropriate VA 
medical facility so that the veteran 
may be examined by a VA orthopedist 
and a neurologist when his left lower 
extremity disability is in a period of 
exacerbation (i.e., during a flare-
up), to determine the etiology and 
extent of any left lower extremity 
disorders from which he may suffer.  
Recognizing the fleeting and 
unpredictable nature of such a period 
of exacerbation, the designated 
medical facility should arrange with 
the veteran some method whereby he 
could be afforded the necessary 
orthopedic and neurologic examinations 
as expeditiously as possible, once he 
provides notice that his condition has 
become exacerbated (i.e., once it 
"flares-up").  When the examinations 
take place, the claims file, including 
a copy of this REMAND, should be made 
available to the examiners for proper 
review of the medical history prior to 
the examinations.  The examination 
reports should state whether such a 
review was conducted.  All appropriate 
clinical studies and tests should be 
performed.  The orthopedic clinical 
findings should include, but not 
necessarily be limited to, the degree 
of/extent of ability to perform: 
active and passive range of motion, 
squatting, heel and toe walking, 
subluxation, instability, weakness, 
atrophy, pain on motion and use, 
swelling after standing 30 minutes, 
crepitus, and locking.  A description 
of the veteran's gait should also be 
included.  In view of the March 1996 
findings of degenerative changes in 
the left knee, new X-ray studies 
should be taken of the left knee from 
several angles to determine if there 
are now any objective symptoms of 
degenerative disease.  In accordance 
with DeLuca v. Brown, 8 Vet.App. 202 
(1995), the examination reports should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and should provide 
an opinion as to how these factors 
result in any limitation of motion.  
The neurologist is also requested to 
note any decrease or increase in 
sensory perception, and the level of 
proprioception of the left foot, and 
to describe how any neuropathy in the 
left lower extremity affects the 
functioning of his left knee, calf, 
ankle, foot, or toes.  If possible, 
the examination reports should be 
typed.

3. After the development requested above 
has been completed, to the extent 
possible, the RO should again review 
the record.  The RO should consider 
whether ratings should be assigned for 
partial peripheral nerve damage to the 
left lower extremity, and whether a 
rating for degenerative joint disease 
of the left knee is appropriate.  If 
any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board requests that this claim be afforded expeditious 
treatment.



	
	
                                      
___________________________
                                             NADINE W. 
BENJAMIN
	Acting Member, Board of Veterans' Appeals

	


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




